Citation Nr: 0504443	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-19 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Increased rating for right knee traumatic arthritis, 
status post medial meniscectomy, currently rated as 30 
percent disabling.

2. Increased rating for left knee traumatic arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO) that continued the disability 
ratings for traumatic arthritis of the right and left knees 
as 30 percent and 10 percent respectively.

During the pendancy of this appeal, RO increased the rating 
for left knee disability to 20 percent.  Since this is not 
the maximum schedular rating that can be assigned, and since 
there has been no withdrawal of the appeal by the appellant, 
the issues have been recharacterized as set forth on the 
title page.  AB v. Brown, 6 Vet. App. 35 (1993).

Appellant and his wife testified before the undersigned 
Veterans Law Judge in a Travel Board hearing in November 
2004.  A transcript of that testimony has been associated 
with the file.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with traumatic 
arthritis of the left and right knees.

2.   Appellant's range of motion of the right knee is 10 
degrees to 82 degrees, with pain.  Appellant's range of 
motion of the left knee is 10 degrees to 90 degrees, with 
pain.  The medical evidence of record does not show 
instability of either knee.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for residuals of right knee injury, to include 
traumatic arthritis of the right knee and status post 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 4.71a, Diagnostic 
Codes 5010-5003, 5260, 5261, 5262 (2004).

2.   The criteria for a disability rating in excess of 20 
percent for traumatic arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.20, 4.71a, Diagnostic Code 5010-5003, 5260, 
5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for increased rating was received after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased rating was received in October 2001; the claim was 
denied by rating decision in February 2002.  RO sent 
appellant a VCAA duty-to-assist letter in November 2001, 
prior to the rating decision.  The duty-to-assist letter did 
not expressly satisfy the fourth element ("give us 
everything you've got") cited in Pelegrini.  However, as 
will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Although the VCAA notice letter that was sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letter, the original rating decision, the Statement 
of the Case (SOC) in April 2003, and the Supplemental 
Statements of the Case (SSOC) in August 2004 and October 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC), the only medical 
provider that appellant identified as having potentially 
relevant evidence for development.  Appellant was also 
afforded a hearing before the Travel Board in which to 
present oral and documentary evidence supporting his claim.  

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant has been afforded several VA medical examinations 
expressly for the purpose of determining the current level of 
his disability.  The Board accordingly finds that VA's duty 
to assist has been satisfied in regard to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The only service medical record on file is a Physical Profile 
Record (DA Form 8-274) dated July 1968 showing that appellant 
was status post right knee surgery at that time.  Appellant 
was placed on profile for no crawling, stooping, running, 
jumping, prolonged standing or marching, or strenuous 
physical activity, subject to reevaluation in 90 days.  There 
is no separation physical examination on file.

RO issued a rating decision in February 1970 that granted 
service connection for right knee disability (status post 
right medial meniscectomy) at a noncompensable level.  
Thereafter, RO issued a rating decision in March 1989 that 
increased the rating for right knee disability to 10 percent.  
RO issued a rating decision in September 1996 that increased 
the rating for right knee disability to 30 percent but again 
denied service connection for left knee disability.  RO 
issued a rating decision in June 1998 that granted service 
connection for traumatic arthritis of the left knee, rated as 
10 percent disabling.  

Appellant submitted the instant request for increased rating 
for left and right knee disabilities in October 2001.  
Appellant stated that he had become reliant on his cane for 
stability; even with the cane, the right knee would 
occasionally lock and cause appellant to fall.  On occasion, 
both knees became weak and caused appellant to have to sit 
down, and on several occasions appellant fell down.  
Appellant could not predict when the knees would give way.  
When the right knee locked, appellant had to rub the knee to 
unlock it.  The right knee would also swell so large that 
appellant occasionally had to wear sweat pants.  Appellant 
was currently able to negotiate stairs only with great 
difficulty, due to pain and fear of falling.  Pain from the 
knees also interrupted appellant's sleep.  Bad weather 
exacerbated appellant's condition.  Medicine dulled the pain 
but did not alleviate the pain altogether.  On some days, 
appellant was unable to drive or perform simple household 
chores.      

A VA orthopedic clinic note from May 2001 showed that the 
current bilateral range of motion was 0 to 90 degrees.

Appellant had a VA medical examination in December 2001.  The 
examiner noted appellant's reported service history and 
medical history.  Appellant complained of pain in both knees, 
right greater than left.  Appellant stated that symptoms were 
similar in both knees, but more severe in the right.  
Appellant stated that he could only walk for about a block, 
with the assistance of a cane, because of his knees.  
Appellant reported episodes of catching and locking and 
giving out, right worse than left.  Appellant also complained 
of difficulty sleeping due to knee pain, right worse than 
left.  Appellant was currently taking pain medication and 
using a cane.  

On examination, appellant was observed to walk with a cane in 
his right hand and to have an antalgic gait with varus 
deformity to both knees, right worse than left.  When seated, 
appellant had mild effusion in the right knee and numbness in 
the left knee.  Appellant was very tender to palpation along 
the medial joint line bilaterally.  He was also very tender 
along the superior and inferior pole of the right patella.  
Patellar grind was positive on the right and only mildly 
positive on the left.  When lying down, range of motion was 5 
to 95 degrees on the right and 0 to 105 degrees on the left.  
Appellant did not have varus or valgus or anteposterior or 
ligamentous instability in either knee.  Appellant had normal 
sensation throughout and palpable pulses.

The examiner noted that X-rays of the right knee showed 
complete loss of medial joint space and advanced 
patellofemoral arthritis with large osteophytes.  X-rays of 
the left knee showed nearly complete loss of the medial joint 
space with a milder patellofemoral arthritis than the right.

The examiner's assessment was degenerative joint disease of 
the bilateral knees, right worse than left, most pronounced 
in the medial compartments.  The examiner noted that medial 
menisicectomy is known to lead to more rapid degeneration of 
the joint.

Appellant asserted in his notice of disagreement, that he had 
begun wearing a brace on the right knee.  

VA clinic notes for the period May 2002 to March 2003 show 
that appellant was issued a brace for the right knee and that 
he was getting good pain relief through medication.

Appellant had another VA medical examination in April 2003.  
The examiner noted appellant's reported military and medical 
history.  Appellant stated that he had tried numerous 
conservative treatments, including cortisone shots, and that 
he was currently routinely taking anti-inflammatories and 
pain medication.  Appellant reported that he used a cane and 
had pain at night.  Appellant retired from trucking in 1994 
due to knee pain.  Appellant used a brace on the right knee 
but not the left.  Appellant reported that he could walk for 
approximately 800 yard before having to stop due to knee 
pain.  On examination, appellant was observed to walk with an 
antalgic gait.  Appellant had a 20-degree varus deformity on 
the right and a 12-degree varus deformity on the left when 
standing.  

Range of motion of the right knee was 12 to 82 degrees.  
Appellant had a 1+ effusion.  Appellant had diffuse joint 
line tenderness, worse on the medial joint line.  Appellant 
had palpable osteophytes.  Appellant had no instability of 
the collateral ligaments and negative Lachman's and posterior 
drawer.  Appellant was unable to tolerate McMurray's 
examination due to pain.

Range of motion of the left knee was 8 to 90 degrees.  There 
was no effusion.  There was diffuse joint line tenderness, 
worse in the medial joint line.  There was no collateral or 
cruciate instability.  Appellant was unable to tolerate 
McMurray's examination due to pain.

The examiner noted that appellant had significant pain on 
range of motion.  The pain in turn significantly limited 
appellant's lifestyle, including range of motion and ability 
to walk.  There was no indication of instability.  X-rays 
showed varus deformity of both knees, right worse than left, 
and severe tricompartmental arthritis, right worse than left.  
The examiner's assessment was post-traumatic tricompartmental 
arthritis.  Appellant's only remaining option for pain relief 
is total knee arthroplasty.

VA clinical note from September 2003 showed current range of 
motion of 10 to 95 degrees bilaterally, with pain.  Knees 
were noted as stable.  Appellant was not yet ready for total 
knee arthroscopy, but getting closer.

A VA clinic note from May 2004 shows that appellant was 
issued a brace for the left knee.

RO issued a rating decision in August 2004 that increased the 
rating for left knee disability to 20 percent.

Appellant and his wife testified before the Travel Board in 
November 2004.  Appellant testified that he injured his knees 
jumping out of helicopters in Vietnam (Transcript, pg. 2-3).  
Appellant was evacuated from Vietnam to Japan for surgery on 
his right leg (Transcript, pg. 3-4).  Appellant's left knee 
was also injured, but he disregarded it initially; the left 
year worsened over time because he favored the right knee 
(Transcript, pg. 4).  Appellant sought VA treatment for his 
right knee in 1969 (Transcript, pg. 4).  Appellant worked as 
a truck driver from 1968 until 1994 (Transcript, pg. 5).  
Appellant's left leg began to bother him in the early 1980s, 
with stinging and burning pain (Transcript, pg. 6).  

Appellant testified that he currently has excruciating pain 
in both knees at all times (Transcript, pg. 7).  Appellant 
currently wears braces on both knees; the braces keep the 
knees pushed in so that appellant will not be bowlegged 
(Transcript, pg. 7).  The doctor who prescribed the braces 
seemed to think that the braces might help with pain 
management (Transcript, pg. 8).  Appellant was also 
experiencing instability prior to receiving the braces 
(Transcript, pg. 8).  The doctor showed appellant X-rays of 
both knees and commented about the pain of bone-to-bone 
contact; the only relief would be eventual total bilateral 
knee replacement (Transcript, pg. 8).  Appellant currently 
goes to the VA for semiannual treatment and annual X-rays 
(Transcript, pg. 9-10).  Appellant no longer takes 
prescription pain medication because VA will not pay for it; 
instead, he takes over-the-counter medication (Transcript, 
pg. 10).

Appellant reiterated that prior to receiving the braces he 
had instability in both knees, with equal severity in both 
knees (Transcript, pg. 10-11).  Both knees just seem to 
buckle (Transcript, pg. 11).  Appellant's knees also 
occasionally lock, including while sleeping at night 
(Transcript, pg. 11).  Appellant uses a cane nearly all the 
time, and also wears knee braces almost all the time 
(Transcript, pg. 12-13).  Appellant has not worked since 1994 
(Transcript, pg. 13).  Appellant notices that his legs are 
getting progressively weaker, but exercise increases the pain 
(Transcript, pg. 13-14).  Appellant has very limited range of 
motion (Transcript, pg. 14).

Appellant's wife testified that appellant's life changed 
completely due to his disabilities (Transcript, pg. 16).  
Appellant agreed that his life changed completely, and he is 
depressed because he is no longer able to do anything 
(Transcript, pg. 16).    
        
III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.  

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2004); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. 
App. 225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Where medical evidence shows that a claimant has arthritis, 
and where the diagnostic code applicable to the disability is 
not based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  Painful motion due to 
arthritis is deemed to be limitation of motion and is 
entitled to a minimum rating of 10 percent per joint, even if 
there is no actual limitation of motion.  VAOPGCPREC 09-98 
(August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).  However, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

For purpose of the discussion below, the Board will look to 
the VA medical examinations of December 2001 and April 2003, 
and the VA clinical notes of May 2001 and September 2003, for 
current medical evidence of the severity of appellant's 
disabilities.  The Board will look to appellant's Travel 
Board testimony of November 2004 for current lay evidence of 
the severity of his disabilities. 

Evaluation of right knee disability

Appellant's current rating of 30 percent is based on 
Diagnostic Code 5010 (arthritis), rated by analogy under the 
criteria of Diagnostic Code 5262 (impairment of tibia and 
fibula).  Although there is no indication in the file that 
there is a malunion or nonunion of the tibia and fibula, it 
appears that RO used this diagnostic code as more favorable 
to appellant than a range-of-motion diagnostic code.  
Previously this had been rated by analogy to Code 5257 for 
severe impairment.  As noted below, that code contemplates 
consideration of instability that is not clinically 
established here.
 
The rating criteria of Diagnostic Code 5262 are as follows.  
For a rating of 30 percent (appellant's current rating): 
malunion of tibia and fibula, with marked knee or ankle 
disability. For a rating of 40 percent: malunion of tibia and 
fibula, with loose motion, requiring brace.  

Applying the criteria of Diagnostic Code 5262 to the evidence 
of record, the Board finds that the higher rating is not 
warranted.  There is no evidence that appellant has a 
malunion of tibia and fibula.  While appellant in fact wears 
braces on both knees, the medical record shows, and 
appellant's testimony confirms, that appellant's knee braces 
were not issued to correct a malunion or nonunion of the 
tibia and fibula.  Higher rating is accordingly not 
appropriate under this diagnostic code.

Arthritis may be rated on the basis of limitation of motion, 
i.e., limitation of extension and limitation of flexion.  
Limitation of flexion is rated under Diagnostic Code 5260, 
and limitation of extension is rated under Diagnostic Code 
5261.  For rating purposes, normal flexion is 140 degrees, 
and normal extension is 0 degrees.  38 C.F.R. § 4.71a, Plate 
II (2004).

The rating criteria for Diagnostic Code 5260 (limitation of 
flexion) are as follows.  For a rating of 10 percent: flexion 
limited to 45 degrees.  For a rating of 20 percent: flexion 
limited to 30 degrees.  For a rating of 30 percent: flexion 
limited to 15 degrees.  Appellant's measured range of 
flexion, right knee, was as follows: 90 degrees in May 2001 
(noncompensable), 95 degrees in December 2001 
(noncompensable), 82 degrees in April 2003 (noncompensable), 
and 95 degrees in September 2003 (noncompensable).  Under 
this precedent of Lichtenfels appellant is entitled to at 
least a 10 percent rating for pain, even though limitation of 
range of motion is not compensable.  Accordingly, appellant 
is entitled to a 10 percent disability for limitation of 
flexion, right knee.  

The rating criteria for Diagnostic Code 5261 (limitation of 
extension) are as follows.  For a rating of 10 percent: 
extension limited to 10 degrees.  For a rating of 20 percent: 
extension limited to 15 degrees.  For a rating of 30 percent: 
extension limited to 20 degrees.  For a rating of 40 percent: 
extension limited to 30 degrees.  For a rating of 50 percent: 
extension limited to 45 degrees.  Appellant's measured range 
of extension, right knee, was as follows: 0 degrees in May 
2001 (noncompensable), 5 degrees in December 2001 
(noncompensable), 12 degrees in April 2003 (noncompensable), 
and 10 degrees in September 2003 (noncompensable).  Since 
there was pain on extension, appellant is entitled to at 
least 10 percent under Lichtenfels.  Accordingly, appellant 
is entitled to a 10 percent disability for limitation of 
extension, right knee.

As shown above, appellant is entitled to a 10 percent rating 
under Diagnostic Code 5010-5260 and to 10 percent under 
Diagnostic Code 5010-5261.  Two ratings of 10 percent result 
in a combined rating of 19 percent for limitation of motion 
of the right knee (rounded to 20 percent).  38 C.F.R. § 4.25 
(2004).
 
When an appellant has arthritis, separate ratings are 
available for range-of-motion and for instability, if both 
are shown to a compensable level.  As noted above, 
appellant's combined disability for limitation of range of 
motion of the right knee is 19 percent.  Appellant testified 
that he has instability of the right knee, but none of the 
medical evidence of record shows instability, and in fact all 
the medical evidence of record specifically denies 
instability.  The Board accordingly finds that appellant is 
not entitled to separate compensation for instability of the 
right knee.     
   
As noted above, in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  There is no evidence that appellant's right 
knee disability has caused him frequent periods of 
hospitalization.  Appellant has testified that the knee 
disability made it impossible for him to continue driving his 
truck, but there is no indication that the knee disability 
causes a marked interference with employment beyond that 
envisioned under the rating schedule.  The Board accordingly 
finds that extraschedular rating is not appropriate for this 
disability.

Based on the above, the Board finds that the criteria for a 
rating in excess of 30 percent are not met.  In reaching this 
conclusion, the Board has given due consideration to 38 
C.F.R. § 4.7 (2003) and the doctrine of reasonable doubt.  
The evidence of record does not show that the manifestations 
of appellant's service-connected right knee disability more 
closely approximate those required for the higher rating.  
For these reasons, the Board has determined that the evidence 
preponderates against the claim for entitlement to a rating 
in excess of 30 percent for right knee disability and the 
benefit-of-the-doubt rule does not apply. 

Evaluation of left knee disability

Appellant's current rating of 20 percent is based on 
Diagnostic Code 5010 (arthritis) as rated under the criteria 
of Diagnostic Codes 5260 (limitation of flexion of the leg) 
and 5261 (limitation of extension of the leg).

The rating criteria for Diagnostic Code 5260 are listed 
above.  Appellant's measured range of flexion, left knee, was 
as follows: 90 degrees in May 2001 (noncompensable), 105 
degrees in December 2001 (noncompensable), 90 degrees in 
April 2003 (noncompensable), and 95 degrees in September 2003 
(noncompensable).  Since the knee is painful on flexion, 
appellant is entitled to at least a 10 percent evaluation 
under the precedent of Lichtenfels.

The rating criteria for Diagnostic Code 5261 are listed 
above.  Appellant's measured range of extension, left knee, 
was as follows: 0 degrees in May 2001 (noncompensable), 10 
degrees in December 2001 (noncompensable), 8 degrees in April 
2003 (noncompensable), and 10 degrees in September 2003 (10 
percent disabling).  Since appellant has at least a 10 
percent rating for range of motion, the precedent of 
Lichtenfels is satisfied.    

As shown above, appellant is entitled to a 10 percent rating 
under Diagnostic Code 5010-5260 and to 10 percent under 
Diagnostic Code 5010-5261.  Two ratings of 10 percent result 
in a combined rating of 19 percent for limitation of motion 
of the left knee.  38 C.F.R. § 4.25 (2004).
 
When an appellant has arthritis, separate ratings are 
available for range-of-motion and for instability, if both 
are shown to a compensable level.  As noted above, 
appellant's combined disability for limitation of range of 
motion is 19 percent.  Appellant testified that he has 
instability of the left knee, but all the medical evidence of 
record specifically denies instability.  The Board 
accordingly finds that appellant is not entitled to separate 
compensation for instability of the left knee.     
   
As noted above, in exceptional cases, where the evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned commensurate 
with the veteran's average earning impairment due to the 
service-connected disorder.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  There is no evidence that appellant's left 
knee disability has caused him frequent periods of 
hospitalization, or marked interference with employment 
beyond that envisioned under the rating schedule.  The Board 
accordingly finds that extraschedular rating is not 
appropriate for this disability.

Based on the above, the Board finds that the criteria for a 
rating in excess of 20 percent are not met.  In reaching this 
conclusion, the Board has given due consideration to 38 
C.F.R. § 4.7 (2003) and the doctrine of reasonable doubt.  
The evidence of record does not show that the manifestations 
of appellant's service-connected left knee disability more 
closely approximate those required for the higher rating.  
For these reasons, the Board has determined that the evidence 
preponderates against the claim for entitlement to a rating 
in excess of 20 percent for left knee disability and the 
benefit-of-the-doubt rule does not apply. 


ORDER

Evaluation in excess of 30 percent for traumatic arthritis of 
the right knee is denied.  Evaluation in excess of 20 percent 
for traumatic arthritis of the left knee is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


